NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 19-2578
                                   ________________

                            UNITED STATES OF AMERICA

                                             v.

                                    ADAM KAMOR,
                                             Appellant

                                   ________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                           (D.C. Civil No. 3-19-cr-00054-001)
                      District Judge: Honorable James M. Munley
                                   ________________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 on February 6, 2020

              Before: SHWARTZ, SCIRICA, and COWEN, Circuit Judges

                                  (Filed: April 28, 2020)

                                   ________________

                                       OPINION *
                                   ________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge

          In this appeal, Adam Kamor challenges his sentence for one count of money

laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)(i), and one count of income tax

evasion, in violation of 26 U.S.C. § 7201. Kamor contends the trial court’s upward

variance of 13 months, resulting in an 84-month sentence, was unreasonable. For the

reasons discussed below, we find the sentence imposed was not unreasonable and will

affirm.

          Kamor contends the trial court committed three errors by (1) failing to state on the

record a “thorough” assessment of the 18 U.S.C. § 3553(a) factors; (2) failing to give

proper weight to mitigating factors; and (3) “double-counting” certain facts and factors

that were already considered in the sentence suggested by the Probation Office’s

presentence investigation report (the “PSR”). Appellant’s Br. 8, 9–10. 1

          “We review sentences for both procedural and substantive reasonableness.” United

States v. Douglas, 885 F.3d 145, 150 (3d Cir. 2018) (citing United States v. Tomko, 562
F.3d 558, 567 (3d Cir. 2009) (en banc)). 2 The first two of Kamor’s contentions require us

to review the procedural reasonableness of the sentence imposed. When reviewing for

procedural reasonableness, we “ensure that the district court committed no significant



1
 We possess jurisdiction to review Kamor’s sentence under 28 U.S.C. § 1291 and 18
U.S.C. § 3742. The trial court possessed jurisdiction under 18 U.S.C. § 3231.
2
 Kamor states the trial court’s sentence was “substantively unreasonable,” but the
arguments contained in his brief suggest he also challenges the procedural reasonableness
of his sentence. Appellant’s Br. 9. Accordingly, we will examine the sentence for both
procedural and substantive reasonableness on the grounds contended by Kamor.

                                                2
procedural error,” like “failing to adequately explain the chosen sentence” or “failing to

consider the § 3553(a) factors.” Id. (quoting Tomko, 562 F.3d at 567). For issues of

procedural reasonableness, because Kamor lodged no objection in the trial court, we

review for plain error. See United States v. Flores-Mejia, 759 F.3d 253, 258 (3d Cir.

2014) (“[I]n a criminal prosecution, unless a relevant objection has been made earlier, a

party must object to a procedural error after the sentence is pronounced in order to

preserve the error and avoid plain error review.”).

       In discussing the § 3553(a) factors, a trial court must give “meaningful

consideration” to the “particular circumstances of the case.” United States v. Thornhill,

759 F.3d 299, 311 (3d Cir. 2014) (quoting Tomko, 562 F.3d at 567). Meaningful

consideration, however, does not require the kind of analysis Kamor contends. Instead,

we have held “[a] sentencing court does not have to ‘discuss and make findings as to each

of the § 3553(a) factors if the record makes clear the court took the factors into account

in sentencing.’” Tomko, 562 F.3d at 568 (quoting United States v. Cooper, 437 F.3d 324,

329 (3d Cir. 2006)); see also Thornhill, 759 F.3d at 311 (“This does not mean that the

sentencing court is required to ‘discuss and make findings as to each of the § 3553(a)

factors if the record makes clear the court took the factors into account in sentencing.’”)

(quoting United States v. Bungar, 478 F.3d 540, 543 (3d Cir. 2007))).

       The record makes clear the trial court took the § 3553(a) factors into account. It

stated that its sentence:

       reflects full consideration of all these factors including the nature and
       seriousness of the offense, and history and characteristics of the defendant
       and the kinds of sentences available and advisory sentencing range policies


                                             3
       prescribed by our sentencing commission, and I believe that the sentence I
       impose is reasonable in light of all these circumstances.

Joint App’x 21 (J.A. 21:5–11). The trial court explicitly discussed on the record the

nature and circumstances of the offense, including Kamor’s gambling and alcohol

addictions, the severity of the offense, its effect on the community, and the need for

restitution, among other things. J.A. 20–25 (J.A. 20:21–25:20). We conclude there was

no plain error in the trial court’s analysis of the § 3553(a) factors.

       Kamor also contends the trial court did not give due weight to “Kamor’s otherwise

law-abiding background and character, his mental health issues, out of control home life,

addictions, and recommendation by the United States Attorney’s Office.” Appellant’s Br.

9. But “a district court’s failure to give mitigating factors the weight a defendant contends

they deserve” does not render “the sentence unreasonable.” Bungar, 478 F.3d at 546; see

also United States v. Young, 634 F.3d 233, 243 (3d Cir. 2011) (“The District Court’s

decision to accord less weight to mitigation factors than that urged by [the defendant]

does not render the sentence unreasonable.” (citing Bungar, 478 F.3d at 546)). There is

no plain error. Kamor’s sentence was procedurally reasonable.

       We next consider the substantive reasonableness of Kamor’s sentence. Douglas,
885 F.3d at 150. A sentence is substantively reasonable “unless no reasonable sentencing

court would have imposed the same sentence on th[e] particular defendant for the reasons

the district court provided.” Id. (quoting Tomko, 562 F.3d 568) (alteration in original).

For issues of substantive reasonableness, we review under “the familiar abuse-of-

discretion standard of review.” Gall v. United States, 552 U.S. 38, 46 (2007) (citing



                                               4
United States v. Booker, 543 U.S. 220 (2005)).

       Kamor contends the trial court “entered an upward variance for identical factors

that were already considered by probation” in calculating a proposed sentence for Kamor.

Appellant’s Br. 10. In other words, Kamor contends a trial court may not rely on and give

different weight to the factors considered by the probation office in imposing a sentence.

Kamor is incorrect. See United States v. King, 604 F.3d 125, 145 n.12 (3d Cir. 2010)

(“[The defendant] argues that the District Court improperly counted the severity of the

crime, his failure to accept responsibility and his obstruction when deciding both

departures and reasonableness under § 3553(a). Such double counting is allowed,

however.” (citing Tomko, 562 F.3d at 583)); United States v. Greenidge, 495 F.3d 85,

103 (3d Cir. 2007) (emphasizing “that a sentencing court is not prohibited from

considering the factual basis underlying a defendant’s sentence enhancements, and

indeed, should consider those facts in order to tailor the sentence to the defendant’s

individual circumstances”).

       We conclude it is not unreasonable to consider the facts of a case and the

§ 3553(a) factors and impose a different sentence than that suggested by the parties or the

PSR. Based on the facts of this case and reasons provided by the district court, this is not

a sentence that no reasonable sentencing court would have imposed. This sentence is not

substantively unreasonable.

       Accordingly, we will affirm the sentence imposed by the trial court.




                                             5